. Ford, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED, subject to ap*189proval of the Court, by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, as follows:
1. That the items marked “A” and initialed GHL J OB JS (Import Specialist’s Initials) by Import Specialist Geo. H. Littlejohn, J. O’Brien, J. Sollazzo, (Import Specialist’s Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof, and assessed with duty at the rate of 15% ad valorem under Par. 353 of the Tariff Act of 1930, as modified by T.D. 51802, as articles in chief value of metal, suitable for controlling, distributing, modifying, producing, or rectifying electrical energy, consist of earphones, which are not suitable for controlling, distributing, modifying, producing, or rectifying electrical energy.
2. That said earphones are in chief value of metal, and have as an essential feature an electrical element.
3. That the rate applicable to articles in chief value of metal, and having as an essential feature an electrical element is in paragraph 353, Tariff Act of 1930, as modified by T.D. 55615 and T.D. 55816 to 12.5% ad valorem as to entries made between July 1,1962 and June 30,1963, and to 11.5% ad valorem as to entries between July 1, 1963 and August 30,1963.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise, marked “A” and initialed on the invoices by the designated import specialists, to be properly dutiable as articles in chief value of metal, having as an essential feature an electrical element, at the rate of 12.5 per centum ad valorem, or 11.5 per centum ad valorem under paragraph 353, Tariff Act of 1930, as modified by T.D. 55615 and T.D. 55816, depending upon date of entry.
To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.